November 24, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
         MERCEDEZ USCANGA AND ROBERT MARES, Appellants

NO. 14-15-00807-CV                          V.

 SCI TEXAS FUNERAL SERVICES, INC. D/B/A BROOKSIDE MEMORIAL
                  PARK & CEMETERY, Appellee
               ________________________________

       Today the Court heard appellee's motion to dismiss the appeal from the
order signed by the court below on August 25, 2015. Having considered the motion
and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, Mercedez Uscanga and Robert Mares.


      We further order this decision certified below for observance.